DETAILED ACTION
Amendments filed 3 September 2021 have been entered. The amendments overcome the 112(b) rejection of the previous office action. The Specification objection to a non-descriptive title is maintained. Claims 2, and 6-9 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vacuum Pump and Magnetic Bearing Controller with Multiple Rigidity Modes at High and Low Gains.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such means plus function claim limitations include:

“low-rigidity-mode adjusting means” of claim 2
“output-signal adding means” of claim 2
“amplifying means” of claim 2
“high-bias-mode adjusting means” of claim 6
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  “a subtractor” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US 7,053,582) in view of Yamada (US 2004/0070358).
Regarding claim 2, Ueyama discloses a vacuum pump (pump, c 3 l 59-60) comprising: a rotating body (rotor 3, c 3 l 63) supported and floated in air by an electromagnet (magnetic bearing contactlessly supports the rotor 3, c 4 l 5-8); a position sensor (displacement sensors 4, c 4 l 23) that detects a radial or axial position of the rotating body (axial and radial sensors, id.); a subtractor (main control unit 13, c 4 l 43) that computes a difference between the position detected by the position sensor (main control 13 calculates speed from pulse signals from sensor 7, c 5 l 3-6; OR displacement calculator, c 4 l 30-43) and a displacement command value (speed command from main control 13, c 5 l 5-13; OR main control unit 13 calculates electrical current to bearings based on displacement at a target position, c 4 l 53-65); high-rigidity-mode adjusting means … based on an output of the subtractor (deceleration, c 6 l 6-16); low-
Ueyama does not disclose that the high-rigidity-mode adjusting means performs control with a large control gain … nor the low-rigidity-mode adjusting means performs control with a low control gain.
Yamada teaches an analogous magnetic bearing device (par 0018) with a gain control based on floating position of the shaft relative to the bearing (par 0024) using a subtractor (par 0083), wherein the high-rigidity-mode adjusting means performs control with a large control gain (“increase a gain … in response to … increase … [in] a low frequency side of the determined frequency components,” par 0020; increasing bearing loads (at point fex1) the control device increases control gain, par 0113-0114) and the low-rigidity-mode adjusting means performs control with a low control gain (“decrease the gain … in response to … increase … [in] a high frequency side of the determined frequency components,” par 0020; Decreasing bearing loads (at point fex2) the control device decreases control gain, par 0113-0114).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the high and low gain magnetic bearing feedback control of 
Regarding claim 6, Ueyama teaches the vacuum pump according to claim 2, further comprising high-bias-mode adjusting means (upper limit altering portion 37, c 6 l 17-30) that adjusts the output of the subtractor to a high bias (constant value D23, id.) when a braking signal (deceleration, c 6 l 6-16) of the rotating body is input, wherein a signal (input voltage value D18, id.) adjusted by the high-bias-mode adjusting means  and the output signal (value D16, id.) added by the output signal adding means are adjusted based on a second ratio (constant value D23, equations 1 and 2, c 6 l 24) and the adjusted signals are input to the amplifying means (D11 max is allowable current set to the upper limit altering portion 37 of the power source unit 12, c 6 l 17-29). 
Regarding claim 7, Ueyama in view of Yamada further teaches the vacuum pump according to claim 6, wherein switching is performed for several seconds from the adjustment by the high- rigidity-mode adjusting means to the adjustment by the low-rigidity-mode adjusting means or from the adjustment by the high-rigidity-mode adjusting means or the adjustment by the low- rigidity-mode adjusting means to the adjustment by the high-bias-mode adjusting means. It would be further obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Yamada to perform switching control over several seconds in order to base control on variation in rotor load rather than imbalances in the rotor (Yamada, the time constant of the 
Regarding claim 8, Ueyama teaches the vacuum pump according to claim 6, wherein the signal adjusted by the high-rigidity-mode adjusting means is generated by adding a steady-state current (constant value D13, c 6 l 14) set for high rigidity to a signal (value D16, c 6 l 13) that is outputted from the subtractor (main control unit 13, c 4 l 43) and is PID-controlled (PID control described for speed, c 5 l 46), the signal adjusted by the low-rigidity-mode adjusting means is generated by adding a steady-state current (constant value D13, c 6 l 2) set for low rigidity to a signal (value D12, c 6 l 2) that is outputted from the subtractor and is PID-controlled (PID control described for speed, c 5 l 46), and the signal adjusted by the high-bias-mode adjusting means is generated by adding a steady-state current (constant value D13, c 6 l 14) set for high bias to a signal (value D16, c 6 l 13-15) that is outputted from the subtractor (main control unit 13, c 4 l 43) and is PID- controlled (PID control described for speed, c 5 l 46). 
Regarding claim 9, Ueyama teaches the vacuum pump according to claim 8, wherein a magnitude relationship (a magnitude relationship between values inherently exists, constant value D13, c 6 l 2) among the steady-state currents is set such that the steady-state current set for low rigidity is at most the steady-state current set for high rigidity (D13 is set for both low and high rigidity, c 6 l 2, 14) and the steady-state current set for high rigidity is smaller than the steady-state current set for high bias (upper limit altering portion 37, c 6 l 17-30, sets the upper limit current level which is by definition the highest current value).
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                    

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746